Final decree herein was entered Septmeber 5, 1941, and the appeal therefrom was taken November 28, 1941. A motion to dismiss the appeal, upon the theory that it was taken in violation of Chapter 20441, Acts of 1941, was properly denied January 5, 1942. A petition for rehearing was filed. Since such motion to dismiss the appeal was denied, the statute has been interpreted, viz.:
"Under Chapter 20441, Acts of 1941, where a writ of error or an appeal is taken from a judgment, decree or order which was entered before noon of October 1, 1941, such writ of error or appeal must be duly taken within sixty days after noon October 1, 1941, and also within six months after the date of the judgment or the entry of the decree or order appealed from.
"A writ of error or an appeal from a judgment, decree or order that was entered after noon of October *Page 231 
1, 1941, must be taken within sixty days after the date of the judgment or the entry of the decree or order appealed from." DeBowes v. DeBowes, City of Miami Beach v. G. A. P. Company, Scott v. Wellacott, Beaty v. Inlet Beach, Chewning v. Pollak.
Rehearing denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, JJ., concur.